FORM 6-K  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16  of the Securities Exchange Act of 1934 For the month ofJuly2013 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No .X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   Exhibit 99 attached hereto is incorporated herein by reference.  Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  UNILEVER PLC /S/ T.E. LOVELL By T.E. LOVELL SECRETARY Date:26 July 2013  EXHIBIT INDEX   EXHIBIT NUMBER EXHIBIT DESCRIPTION 99 Notice to London Stock Exchange dated26 July 2013 Unilever invites tenders for statutory audit Exhibit 99 ﻿ Unilever invites tenders for statutory audit services London/ Rotterdam, 26 July 2013 - Unilever today announced that its Audit Committee will invite leading accountancy firms to tender for its statutory audit contract. PricewaterhouseCoopers' appointment will expire upon completion of their audit of the accounts for the year ending 31 December 2013. Unilever Chief Financial Officer Jean-Marc Huët said: "To maintain Unilever's position at the forefront of good governance, we have decided to put our statutory audit work out to tender with the intention of nominating a new external auditor for 2014. "Our business is very large in scale and reach, with operations in over a hundred countries. The challenge that this poses for our auditors has been successfully met by PricewaterhouseCoopers over many years and we have always been impressed with the rigour and quality of their audit. However, given changes in the regulatory environment and market expectations, it makes sense for Unilever to rotate its auditors at this time. "We look forward to continuing to work with PricewaterhouseCoopers as a key provider of other professional services going forward." Unilever intends to conduct the tender process as quickly as possible, so that a decision can be made in time for the 2014 Annual General Meetings. ENDS For more information, please contact: Unilever Trevor Gorin Flip Dötsch Trevor.Gorin@Unilever.com Flip.Dotsch@unilever.com +44 (0) +31 (0) 10 217 3715 +44 (0) 7711 020438 +31 (0) 6 11375464 About Unilever Unilever is one of the world's leading suppliers of Food, Home and Personal Care products with operations in 100 countries and sales in over 190. Our products are present in 7 out of 10 homes globally and are used by over 2 billion people on a daily basis. We work with 173,000 colleagues around the world and generated annual sales of over €50 billion in 2012. Over half of our company's footprint is in the faster growing developing and emerging markets (57% in first half of 2012). Working to create a better future every day, we help people feel good, look good and get more out of life. Our portfolio includes some of the world's best known brands such as Knorr, Persil / Omo, Dove, Sunsilk, Hellmann's, Lipton, Rexona / Sure, Wall's, Lux, Rama, Ponds and Axe, 14 of which now generate a turnover of €1 billion or more.
